Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on July 27, 2022 is acknowledged. Claims 1-15 are currently pending in the application, and claims 8-15 have been withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main et al. (U.S. Patent No. 10,314,407), hereinafter referred to as Main.
Regarding claim 1, Main discloses a method of controlling a microclimate of a mattress (Col. 3, lines 1-18, also see Figure 4B for mattress 420) comprising: determining a time period of expected user sleep (Col. 3, lines 39-44, where the sleep environment control system 114 uses data related to the time of night and previous user activity to make decisions related to the appropriate mode to transition to, also see Figure 3, where different times of days determine different sub-states for each operating mode); sensing whether a user is present on the mattress (using pressure sensing system 106, see Col. 3, lines 19-38); in response to sensing presence during the time period of expected user sleep, flowing air through the mattress in a first operation mode 206 to control microclimate of the mattress while the user is on the mattress (Figures 2-3, and Col. 3, line 66-Col. 4, line 15, where, depending on the time of day, the sleep system will transition to a falling asleep mode 206 after a user lays down in the bed, and see Figure 3 and Figure 8 where specific modes includes different states for both the comfort system and the temperature system and both systems including flowing air through the mattress, see Col. 4, lines 16-39, and Col. 7, line 55-Col. 8, line 16); in response to sensing that the user exited the mattress during the time period of expected user sleep, flowing air through the mattress in a second operation mode 210 that is different than the first operation mode 202 (Col. 3, line 53- 14, where when a user awakes in during the night, the device will shift to the night wake sub state of the Awake mode 208, then to unoccupied mode 210 when a user exits the bed); and in response to sensing that the user returned to the mattress during the time period of expected user sleep, resuming the first operation mode 206 (Figures 2-3 where, in Figure 2, specifically, an unoccupied mode will first transition to an awake mode 208 prior to the falling asleep mode and then transition to the falling asleep mode 206 when movement of a user decreases and they shift to a flatter position, and Col. 3, line 53- 14).
Regarding claim 2, Main discloses the subject matter as discussed above with regard to claim 1. Main further discloses wherein the mattress 806 comprises one or more air distribution layers (Figure 8, where there are three separate zones for the head, body, and feet, and each zone has a plurality of chambers and layers) and one or more air controllers 804 fluidly connected to the one or more air distribution layers (Figure 8 and Col. 7, line 55-Col. 8, line 16, where air vents through the mattress allow for air to circulate).
Regarding claim 3, Main discloses the subject matter as discussed above with regard to claim 1. Main further discloses wherein the mattress 420 comprises a mattress core 401 having one or more air chambers 402, 403, and 404 (Figure 4A and Col. 4, lines 17-26).
Regarding claim 4, Main discloses the subject matter as discussed above with regard to claims 1 and 3. Main further discloses adjusting air pressure on the one or more air chambers 402, 403, and 404 during the second operation mode 210 (Figures 4A and Col. 4, lines 17-26, and see Figures 2-3, where in the unoccupied mode 210, the support function auto-adjust feature is suspended and, after a timing out has occurred and the bed system has moved into empty bed sub-state, the support system returns to the default support setting).
Regarding claim 6, Main discloses the subject matter as discussed above with regard to claim 1. Main further discloses wherein a heater of an air controller 804 (Col. 7, line 55-Col. 8, line 16, where air conditioner 804 includes a heating mode, which would necessarily require a heater in order to raise the temperature of ambient air) is operated during both the first operation mode 206 and the second operation mode 210 (Figure 3), and wherein the heater is operated differently in the first operation mode 206 than in the second operation mode 210 (Figure 3, where in first mode 206, the foot zone is heated while the body zone is cooled, and where in the second mode 210, the bed transitions to a default, warm temperature and, after a timing out has occurred and the bed system has moved into empty bed sub-state, the temperature system is turned off).
Regarding claim 7, Main discloses the subject matter as discussed above with regard to claim 1. Main further discloses wherein a heater of an air controller (Col. 7, line 55-Col. 8, line 16, where air conditioner 804 includes a heating mode, which would necessarily require a heater in order to raise the temperature of ambient air) is operated during the first operation mode 206 and not during the second operation mode 210 (Figure 3, where in first mode 206, the foot zone is heated while the body zone is cooled, and where in the second mode 210, after a timing out has occurred and the bed system has moved into empty bed sub-state, the temperature system is turned off such that during the second mode 210 the heater is not operated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Main, in view of Scorcioni (U.S. Publication No. 2016/0136385).
Regarding claim 1, Main discloses a method of controlling a microclimate of a mattress (Col. 3, lines 1-18, also see Figure 4B for mattress 420) comprising: determining a time period of expected user sleep (Col. 3, lines 39-44, where the sleep environment control system 114 uses data related to the time of night and previous user activity to make decisions related to the appropriate mode to transition to, also see Figure 3, where different times of days determine different sub-states for each operating mode); sensing whether a user is present on the mattress (using pressure sensing system 106, see Col. 3, lines 19-38); in response to sensing presence during the time period of expected user sleep, flowing air through the mattress in a first operation mode 206 to control microclimate of the mattress while the user is on the mattress (Figures 2-3, and Col. 3, line 66-Col. 4, line 15, where, depending on the time of day, the sleep system will transition to a falling asleep mode 206 after a user lays down in the bed, and see Figure 3 and Figure 8 where specific modes includes different states for both the comfort system and the temperature system and both systems including flowing air through the mattress, see Col. 4, lines 16-39, and Col. 7, line 55-Col. 8, line 16); in response to sensing that the user exited the mattress during the time period of expected user sleep, flowing air through the mattress in a second operation mode 210 that is different than the first operation mode 202 (Col. 3, line 53- 14, where when a user awakes in during the night, the device will shift to the night wake sub state of the Awake mode 208, then to unoccupied mode 210 when a user exits the bed); and in response to sensing that the user returned to the mattress during the time period of expected user sleep, resuming the first operation mode 206 (Figures 2-3 where, in Figure 2, specifically, an unoccupied mode will first transition to an awake mode 208 prior to the falling asleep mode and then transition to the falling asleep mode 206 when movement of a user decreases and they shift to a flatter position, and Col. 3, line 53- 14).
To the extent it may be argued that Main does not explicitly disclose determining a time period of expected user sleep in response to sensing presence or sensing a user exiting the mattress during the time period of expected user sleep, flowing air through the mattress in a first operation mode and second operation mode, respectively.
Scorcioni teaches determining a time period of expected user sleep 50 (paragraph 0117, where the start and end times 60 and 64 may be predetermined based on a standard/presumed sleep cycle, a desired sleep cycle inputted by a user, or determined via measurement or historical data, and paragraph 0191 where the pre-enter mode may be provided with the start time manually or automatically) sensing whether a user is present on the mattress 915 (Figure 7 and paragraph 0196); and in response to sensing presence during the time period of expected user sleep, flowing air through the mattress 210 in a first operation mode 593 (Figure 6C and paragraphs 0148-0149, and see paragraphs 0056 and 0111 and Figures 1 and 3 for the mattress and air system).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Main with the method step of determining a time period of expected user sleep and in response to sensing presence or sensing a user exiting the mattress during the time period of expected user sleep, flowing air through the mattress in a first operation mode and second operation mode, respectively, as taught by Scorcioni (where Main is cited above for disclosing the first and second mode which occur during specific times of the day, such as at night), because determining the expected time of user sleep allows for the bed system to operate in a pre-enter mode that begins prior to a user presence being detected. This pre-enter mode allows the sleep environment to be pre-conditioned to a desired temperature such that the sleeping environment is comfortable to a user from the moment they enter the bed (paragraphs 0179 and 0178).
Regarding claim 2, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein the mattress 806 comprises one or more air distribution layers (see Main, Figure 8, where there are three separate zones for the head, body, and feet, and each zone has a plurality of chambers and layers) and one or more air controllers 804 fluidly connected to the one or more air distribution layers (see Main, Figure 8 and Col. 7, line 55-Col. 8, line 16, where air vents through the mattress allow for air to circulate).
Regarding claim 3, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein the mattress 420 comprises a mattress core 401 having one or more air chambers 402, 403, and 404 (see Main, Figure 4A and Col. 4, lines 17-26).
Regarding claim 4, Main, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3. Main, as modified, further discloses adjusting air pressure on the one or more air chambers 402, 403, and 404 during the second operation mode 210 (see Main, Figures 4A and Col. 4, lines 17-26, and see Figures 2-3, where in the unoccupied mode 210, the support function auto-adjust feature is suspended and, after a timing out has occurred and the bed system has moved into empty bed sub-state, the support system returns to the default support setting).
Regarding claim 6, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein a heater of an air controller 804 (see Main, Col. 7, line 55-Col. 8, line 16, where air conditioner 804 includes a heating mode, which would necessarily require a heater in order to raise the temperature of ambient air) is operated during both the first operation mode 206 and the second operation mode 210 (see Main, Figure 3), and wherein the heater is operated differently in the first operation mode 206 than in the second operation mode 210 (see Main, Figure 3, where in first mode 206, the foot zone is heated while the body zone is cooled, and where in the second mode 210, the bed transitions to a default, warm temperature and, after a timing out has occurred and the bed system has moved into empty bed sub-state, the temperature system is turned off).
Regarding claim 7, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein a heater of an air controller (see Main, Col. 7, line 55-Col. 8, line 16, where air conditioner 804 includes a heating mode, which would necessarily require a heater in order to raise the temperature of ambient air) is operated during the first operation mode 206 and not during the second operation mode 210 (see Main, Figure 3, where in first mode 206, the foot zone is heated while the body zone is cooled, and where in the second mode 210, after a timing out has occurred and the bed system has moved into empty bed sub-state, the temperature system is turned off such that during the second mode 210 the heater is not operated).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Petrovski et al. (U.S. Publication No. 2011/0115635), hereinafter referred to as Petrovski, and, alternatively, Main in view of Scorcioni and further in view of Petrovski.
Regarding claim 5, Main, as modified, discloses the subject matter as discussed above with regard to claim 1. Main, as modified, further discloses wherein an air controller 804 is operated to flow air through the mattress 806 during both the first operation mode 206 (see Main, Figure 3, where the feet of a user is warmed and the torso is cooled during the first mode 306) and the second operation mode 210 (see Main, Figure 3, where, immediately after a user exits the bed, the temperature system returns to a default state which keeps the bed warm).
Main, as modified, does not disclose wherein a fan of an air controller is operated during both the first operation mode and the second operation mode, and wherein the fan is operated at a different speed in the first operation mode than in the second operation mode.
Petrovski teaches wherein a fan (defined by the fluid transfer device of fluid module 20A-D, which may be a fan, see paragraph 0074) of an air controller 20A-D is operated during both the first operation mode and the second operation mode (paragraph 0098-0099, where the thermal management system of Petrovski may be operated in different modes, such as to help a user fall asleep or wake up), and wherein the fan is operated at a different speed in the first operation mode than in the second operation mode (paragraphs 0098-0099, where the operation of the fluid modules 20A-D, including the speed of the fluid transfer device and the flowrate of air, may be altered after specific conditions have been met).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Main, as modified, so air controller comprises a fan, and wherein the fan of an air controller is operated during both the first operation mode and the second operation mode, and wherein the fan is operated at a different speed in the first operation mode than in the second operation mode, as taught by Petrovski, because selecting a fan to control the flow of air would merely amount to a routine selection of a known fluid transfer device, and changing the speed of the fan during different operating modes would allow for the rate of heat transfer to be optimized to the specific operation the bed is performing. For example, a slower speed of the fan would result in a slower heat transfer rate and lower power consumption, allowing for a gradual change in temperature or maintenance of a constant temperature, if desired for a specific mode. A higher fan speed would result in a higher rate of heat transfer that may allow a mattress to be quickly cooled or heated to quickly achieve the optimal temperature for a specific operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghanei et al. (U.S. Publication No. 2015/0296992)
Tsern et al. (U.S. Publication No. 2019/0335913)
Poodeh et al. (U.S. Publication No. 2018/0027988)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673